Case 1:21-cv-22033-CMA Document 1 Entered on FLSD Docket 06/02/2021 Page 1 of 7




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION

 ONECOM, LLC, a Delaware limited
 liability company,

         Plaintiff,

 v.                                                   Case No.:

 ONE INC. SOFTWARE CORPORATION,
 a Delaware corporation,

       Defendant.
 ______________________________________/

                                    NOTICE OF REMOVAL

         Defendant, One Inc. Software Corporation (“One Inc.”), pursuant to 28 U.S.C. §§ 1441

 and 1446, removes this action from the Circuit Court of the Eleventh Judicial Circuit In and For

 Miami-Dade County, Florida to the United States District Court for the Southern District of

 Florida, Miami Division. In support of this Notice of Removal and this Court’s jurisdiction, One

 Inc. states:

 I.      Introduction and Procedural Background

         1.      The Complaint in the action styled Onecom, LLC, a Delaware limited liability

 company, v. One Inc. Software Corporation, a Delaware corporation, Case Number 21-010146

 CA 21, was filed in the Circuit Court of the Eleventh Judicial Circuit In and For Miami-Dade

 County, Florida on or about April 28, 2021.

         2.      Pursuant to 28 U.S.C. § 1446(a), a true and correct copy of Summons, Notice of

 Service of Process, and Complaint are attached hereto as Exhibit 1-1, Exhibit 1-2, and Exhibit

 1-3, respectively, and are incorporated herein by this reference.




 TPADOCS 23652575 3
Case 1:21-cv-22033-CMA Document 1 Entered on FLSD Docket 06/02/2021 Page 2 of 7




         3.      The United States District Court for the Southern District of Florida, Miami

 Division is the federal court district and division in which the state court action was filed.

         4.      The Complaint purports to state a cause of action for fraudulent inducement.

         5.      As the Notice of Service of Process reflects, One Inc. received the Complaint not

 earlier than May 3, 2021. Accordingly, pursuant to 28 U.S.C. § 1446(b)(1), this Notice of

 Removal is filed within 30 days after the receipt by One Inc., through service or otherwise, of a

 copy of the initial pleading setting forth the claim for relief upon which such action or

 proceeding is based.

         6.      Removal to this Court is proper under 28 U.S.C. §§ 1332, 1441, and 1446

 because, as shown below, this Court has diversity jurisdiction.

         7.      In removing this action, One Inc. does not intend to waive any rights or defenses

 to which it is entitled, including but not limited to those set forth in Federal Rules of Civil

 Procedure 12(b) and 13.

         8.      One Inc. is filing a copy of this Notice with the Circuit Court of the Eleventh

 Judicial Circuit In and For Miami-Dade County, Florida as required by 28 U.S.C. § 1446(d).

         9.      One Inc. is also serving a copy of this Notice upon all adverse parties as required

 by 28 U.S.C. § 1446(d).

 II.     Analysis

         10.     Pursuant to 28 U.S.C. § 1332, this Court has original jurisdiction of all civil

 actions where the matter in controversy exceeds the sum or value of $75,000.00, exclusive of

 interest and costs, and is between citizens of different States.




                                                   2
 TPADOCS 23652575 3
Case 1:21-cv-22033-CMA Document 1 Entered on FLSD Docket 06/02/2021 Page 3 of 7




         A.      The Amount in Controversy Is in Excess of $75,000.00.

         11.     The allegations of the Complaint of Plaintiff, Onecom, LLC (“Onecom”)

 demonstrate that the alleged amount in controversy exceeds $75,000.00.

         12.     The Complaint arises out of a claim that One Inc. fraudulently induced Onecom to

 purchase the assets of a third party, Cardplatforms, LLC (“CP”). See Complaint ¶¶ 18-30.

         13.     Onecom alleges that in reliance on One Inc.’s alleged representations, Onecom

 purchased the assets of CP for $1,230,000.00. Complaint ¶ 30.

         14.     Onecom further alleges that in reliance on One Inc.’s alleged additional

 representations, which were supposedly made after Onecom purchased the CP assets, Onecom

 spent approximately another $900,000.00 supporting CP’s Blu Box technology platform.

 Complaint ¶ 38.

         15.     Then, Onecom claims that it would not have purchased the assets of CP, and

 would not have spent additional money and resources supporting CP’s Blu Box technology

 platform, but for the alleged intentional misrepresentations and material omissions made by One

 Inc. Complaint ¶¶ 48-49. Onecom then claims that it has suffered actual damages as a result of

 these alleged false representations and omissions. Complaint ¶ 50.

         16.     Accordingly, Onecom is claiming damages in this action of at least

 $2,130,000.00.

         17.     Therefore, for the purposes of 28 U.S.C. § 1332, the matter in controversy

 exceeds the sum or value of $75,000.00.

         B.      The Action Is Between Citizens of Different States.

         18.     The pleadings and papers in this matter also demonstrate that this action is

 between citizens of different States.



                                                 3
 TPADOCS 23652575 3
Case 1:21-cv-22033-CMA Document 1 Entered on FLSD Docket 06/02/2021 Page 4 of 7




           19.    Onecom alleges that it is a Delaware limited liability company. Complaint ¶ 2.

           20.    But, “[t]he citizenship of an LLC is the citizenship of each member.” Purchasing

 Power, LLC v. Bluestem Brands, Inc., 851 F.3d 1218, 1221 (11th Cir. 2017); accord Jiangmen

 Benlida Printed Cir. Co. v. Circuitronix, LLC, No. 21-60125-CIV, 2021 WL 230178, at *1 (S.D.

 Fla. Jan. 22, 2021) (“[I]n the Eleventh Circuit, the citizenship of a limited liability company is

 determined, for diversity purposes, by the citizenship of all the members composing the entity.

 … A limited liability company is a citizen of any state of which a member is a citizen. … To

 sufficiently allege the citizenship of a limited liability company, a party must list all the members

 of the limited liability company along with each member's citizenship.” (internal citations

 omitted)).

           21.    Onecom also alleges that “[a]ll of the members of Onecom reside in Florida.”

 Complaint ¶ 4.

           22.    However, “‘residence alone is not enough’ to establish diversity jurisdiction …

 Citizenship is separate and apart from residency; for purposes of diversity jurisdiction, it is

 equivalent to domicile, which ‘requires both residence in a state and an intention to remain there

 indefinitely.’” SMK Assocs., LLC v. Lorali, Inc., No. 14-CV-61460, 2014 WL 11776946, at *1

 (S.D. Fla. Dec. 9, 2014) (quoting Travaglio v. Am. Express Co., 735 F.3d 1266, 1268 (11th Cir.

 2013)).

           23.    Moreover, Onecom’s use of the term “reside” implies that all of Onecom’s

 members are individuals who reside in Florida.

           24.    “For an individual, citizenship is determined by domicile, and it is well

 established that ‘[a] person’s domicile is the place of his true, fixed, and permanent home and

 principal establishment, and to which he has the intention of returning whenever he is absent



                                                  4
 TPADOCS 23652575 3
Case 1:21-cv-22033-CMA Document 1 Entered on FLSD Docket 06/02/2021 Page 5 of 7




 therefrom.’” Cordell Funding, LLLP v. Jenkins, 722 F. App’x 890, 894 n.2 (11th Cir. 2018)

 (modification in original) (internal citation omitted)).

         25.     Given this case law, the parties’ counsel communicated in an attempt to establish

 the citizenship and domicile of Onecom’s members.              A true and correct copy of email

 communications between the parties’ counsel is attached hereto as Exhibit 2 and is incorporated

 herein by this reference.

         26.     Onecom’s attorney has indicated that it is his understanding from his client that

 Onecom has two members, both of whom are individuals and both of whom are citizens of

 and/or domiciled in Florida.

         27.     Further, on June 1, 2021, counsel for Onecom provided counsel for One Inc. with

 the Declaration of Jeffery Foster (“Foster Declaration”), a true and correct copy of which is

 attached hereto as Exhibit 3 and incorporated by reference herein, in which Mr. Foster—the

 CEO of Onecom—states that “[a]ll of Onecom’s members are … citizens of Florida.” Ex. 3 ¶ 4.

         28.     That same date, One Inc.’s counsel asked Onecom’s counsel to confirm that the

 statement concerning the citizenship of Onecom’s members in the Foster Declaration, which was

 filed on April 3, 2021in a case pending in the United States District Court for the Northern

 District of Texas, remain true today, to which confirmation followed. A true and correct copy of

 these communications is attached hereto as Exhibit 4 and is incorporated herein by this

 reference.

         29.     Thus, based on the allegations of the Complaint, the representations of counsel,

 and the Foster Declaration, One Inc. has a good faith basis to assert that Onecom is a citizen of

 the State of Florida for purposes of diversity jurisdiction.




                                                   5
 TPADOCS 23652575 3
Case 1:21-cv-22033-CMA Document 1 Entered on FLSD Docket 06/02/2021 Page 6 of 7




         30.     Further, Onecom alleges that One Inc. is a Delaware corporation with its principal

 place of business in California. Complaint ¶ 3.

         31.     Because 28 U.S.C. § 1332(c)(1) provides that “a corporation shall be deemed to

 be a citizen of any State by which it has been incorporated and of the State where it has its

 principal place of business,” One Inc. is deemed to be a citizen of both the State of Delaware and

 the State of California for purposes of diversity jurisdiction.

         32.     Accordingly, Onecom and One Inc. are “citizens of different States” as

 contemplated by 28 U.S.C. § 1332(a)(1).

 III.    Conclusion

         Because, as shown above, the matter in controversy exceeds the sum or value of

 $75,000.00, exclusive of interest and costs, and is between citizens of different States, this Court

 has original jurisdiction over this action pursuant to 28 U.S.C. § 1332. Accordingly, removal to

 this Court is proper under 28 U.S.C. §§ 1441(a) and (b).

         WHEREFORE, One Inc. removes this action to the United States District Court for the

 Southern District of Florida, Miami Division.

                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished

 via     U.S. Mail;     Facsimile;     E-Mail;     Overnight Courier; and/or      Hand Delivery on

 June 2, 2021 to:

 Andrew M. Feldman, Esq.
 Florida Bar No. 161969
 AFeldman@FeldmanLawOffices.com
 Neil D. Kodsi, Esq.
 Florida Bar No. 11255
 NKodsi@FeldmanLawOffices.com
 Feldman Law
 9100 S. Dadeland Blvd., Suite 1500
 Miami, FL 33156

                                                   6
 TPADOCS 23652575 3
Case 1:21-cv-22033-CMA Document 1 Entered on FLSD Docket 06/02/2021 Page 7 of 7




 Telephone: (305) 445-2005
 Attorneys for Onecom, LLC



                                 /s/ Michael P. Silver
                                 MICHAEL P. SILVER
                                 Florida Bar No. 868701
                                 Primary Email: msilver@shutts.com
                                 Secondary Email: doneal@shutts.com
                                 SHUTTS & BOWEN LLP
                                 4301 West Boy Scout Boulevard, Suite 300
                                 Tampa, Florida 33607
                                 Telephone: (813) 229-8900
                                 Facsimile: (813) 229-8901
                                 Attorneys for One Inc. Software Corporation




                                       7
 TPADOCS 23652575 3
